 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-MC-00070-GEB-CKD
12                  Plaintiff,                         STIPULATION AND ORDER EXTENDING TIME
                                                       FOR FILING A COMPLAINT FOR FORFEITURE
13          v.                                         AND/OR TO OBTAIN AN INDICTMENT
                                                       ALLEGING FORFEITURE; TO APPOINT THE
14   APPROXIMATELY $6,855.00 IN U.S.                   FEDERAL DEFENDER’S OFFICE AS
     CURRENCY, and                                     CLAIMANT’S COUNSEL GIVEN THE OVERLAP
15                                                     IN UNITED STATES V. JOHNNIE EARL ROSS,
     APPROXIMATELY $1,006.00 IN U.S.                   2:18-CR-00229-GEB
16   CURRENCY,
17                  Defendants.
18

19          It is hereby stipulated by and between the United States of America and potential claimant

20 Johnnie Earl Ross (“claimant”), by and through their respective counsel, as follows:

21          1.      On or about January 31, 2019, claimant filed a claim in the administrative forfeiture

22 proceeding with the Federal Bureau of Investigation with respect to the Approximately $6,855.00 in U.S.

23 Currency and Approximately $1,006.00 in U.S. Currency (hereafter “defendant currency”), which were

24 seized on November 7, 2018.

25          2.      The Federal Bureau of Investigation has sent the written notice of intent to forfeit required

26 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

27 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

28 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.
                                                        1
29                                                                           Stipulation and Order to Extend Time

30
 1          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 3 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 4 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 5 parties. That deadline is May 1, 2019.

 6          4.      The parties stipulate that the Federal Public Defenders appointment in U.S. v. Johnnie

 7 Earl Ross, 2:18-CR-00229-GEB be expanded to cover this miscellaneous civil case that resulted from the

 8 same arrest forming the basis for the federal criminal case.
 9          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to July

10 30, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

11 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

12 forfeiture.

13          6.      Accordingly, the parties agree that the deadline by which the United States shall be

14 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

15 alleging that the defendant currency is subject to forfeiture shall be extended to July 30, 2019.

16 Dated: 4/26/19                                         McGREGOR W. SCOTT
                                                          United States Attorney
17
                                                   By:    /s/ Kevin C. Khasigian
18                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
19
20 Dated: 4/26/19                                         /s/ Douglas J. Beevers
                                                          DOUGLAS J. BEEVERS
21                                                        Attorney for potential claimant
                                                          Johnnie Earl Ross
22
                                                          (Signature authorized by email)
23

24
            IT IS SO ORDERED.
25
     Dated: May 1, 2019
26

27

28
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
